On order of the Court, this Court having received the "Decision and Recommendation for Order of Discipline” from the Michigan Judicial Tenure Commission in this matter in which it is stated:
"(1) The respondent is now, and at all times hereinafter mentioned was, a Judge of the 30th Judicial Circuit, in the City of Lansing, County of Ingham, State of Michigan.
"(2) That respondent was a candidate for re-election to judicial office in the August 10, 1982, primary.
"(3) In connection with his re-election campaign, respondent telephoned attorney Donald L. Reisig, on July 7, 1982, and personally solicited a campaign contribution from Mr. Reisig and the law firm of which he is a partner. During that conversation, respondent further stated that Mr. Reisig’s contribution or lack thereof would have no impact upon what might occur in the cases which he or his law firm had pending before respondent.
"(4) With regard to the foregoing allegations, these matters may constitute:
"(a) Direct personal solicitation of campaign funds, in violation of the Code of Judicial Conduct, Canon 7B(2)(a).
"(b) Irresponsible or improper conduct, which could erode public confidence in the judiciary, contrary to the Code of Judicial Conduct, Canon 2A.
"(c) Improper financial dealings which exploited or gave the appearance of exploiting respondent’s judicial position, in violation of the Code of Judicial Conduct, Canon 5C(1) and Canon 2A.
"(d) Contravention of respondent’s duty to respect and observe the law and conduct himself in a manner that promotes public confidence in the integrity of the judiciary, as required by the Code of Judicial Conduct, Canon 2B.
"(e) Behavior inconsistent with the high standards of conduct expected of judges and which is required to preserve the integrity and *1102independence of- the judiciary, thereby contravening the Code of Judicial Conduct, Canon 1.
Joseph F. Regnier, Executive Director, Judicial Tenure Commission. Thomas Rasmusson for respondent.
"(f) Failure to maintain the dignity appropriate to holding judicial office, contrary to the Code of Judicial Conduct, Canon 7B(1)(a).
"(g) Conduct that is contrary to justice or ethics, as found in GCR 1963, 953(3).
"(5) Respondent’s conduct aforesaid constituted misconduct in office, in that said conduct was clearly prejudicial to the administration of justice within the provisions of article 6, § 30 of the Michigan Constitution of 1963, as amended, and GCR 1963, 932.4, as amended. Further, respondent’s conduct exposed the legal profession to contempt, censure, or reproach, contrary to GCR 1963, 953(2), and violated the Standards and Rules of Professional Responsibility adopted by the Supreme Court, contrary to GCR 1963, 953(4).
"Wherefore, upon resolution of the Michigan Judicial Tenure Commission, the respondent having consented thereto, it is recommended to the Supreme Court that the Honorable Ray C. Hotchkiss be issued a written public reprimand forthwith, pursuant to GCR 1963, 932.21(c).”
And the Court having also received the written consent of Judge Hotchkiss to the imposition of a written public reprimand, it is ordered that the "Decision and Recommendation for Order of Discipline” is accepted by this Court and is adopted as its statement of reprimand.
It is further ordered that this file shall be maintained as a public record.